DETAILED ACTION

Response to Amendment
The amendment filed October 11, 2022 has been entered. Claims 1-3, 5, 7, 8, 14, 15, and 17 have been amended. Claims 1-19 are currently pending in the application. 
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of amended claim(s) 1-3, 5, 7, 8, 14, 15, and 17 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is set forth below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zadno-Azizi et al. (US 6,022,336) in view of Maahs (US 6,440,120), and further in view of Linder (US 5,749,357).
Regarding claim 1, Zadno-Azizi et al. (henceforth Zadno-Azizi) discloses 1 method of performing a procedure comprising: providing a tube member (110 with lumen 130) having at least a first tube member having an internal wall that is lined with a liner (Col. 10, line 62-Col. 11, line 4); bending the provided tube member from a first configuration (e.g., straight versus flexing or “bent” during passage through a patient’s vasculature (Col. 9, lines 32-50 disclose the device as flexible so as to allow passage of the tubular member through a patient’s vasculature to a target location during a procedure) to a second configuration (e.g., at some bend point in a patient’s vasculature during insertion), and moving the bend tube relative to a subject (the reference discloses the insertion of the device into a patient and subsequent navigation of a patient’s vasculature and which any point during the procedure may be considered as the second configuration which is then moved again as part of the procedure as claimed; the claim does not require the tube to be bent intentionally to a static second configuration which is then moved, unchanged, throughout the entirety of a procedure; the claim allows for the shape to be retained during insertion even if it resumes its original shape when all forces are removed from the tubing; it is further noted that the installation of the liner member as disclosed would inherently prevent the introduction of debris due to the reduced inner diameter; the method step of preventing debris from entering the tubing is not considered to substantially limit the structure of the device as it is simply an inherent function of the assembly). Zadno-Azizi fails to explicitly disclose how the liner is attached to the device or that the tube is formed from a bendable and malleable aluminum or aluminum alloy. 
Maahs teaches (Figure 3) a bendable tubing for use in a procedure comprising a liner member (80) which is bonded to the internal wall of the tubing (Col. 3, lines 58-63).
It would have been obvious to one of ordinary skill in the art at the time of filing to attach the liner member of Zadno-Azizi to the inner wall of the tubing via an adhesive as taught by Maahs so as to provide a smooth surface for the inside of the tubing that remains attached during bending of the tubing during use as taught by Maahs (e.g., Col. 3, lines 58-63).
Linder teaches an introducer tubing for performing a procedure wherein the tubing is formed from a malleable aluminum (e.g., Abstract and Col. 2, lines 38-45).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the tubing of Zadno-Azizi to comprise aluminum as taught by Linder so as to allow for an insertable tubing that is malleable and shape-retaining along at least a portion of its length to allow for greater control over the shape of the device as its inserted as taught by Linder (Col. 3, lines 1-4).
Regarding claim 6, Zadno-Azizi further discloses retaining the tube member in the second configuration after bending the tube member (e.g., the device may be held at a location in a patient’s vasculature wherein it is bent into the claimed second configuration; the claim does not require the second configuration to be maintained during movement of the device). 
Regarding claims 7 and 8, Zadno-Azizi further discloses providing either suction or irrigation through the tube member (see e.g., Col. 7, lines 29-36 which disclose either suction or irrigation being performed through the tube member as desired; the liner will also prevent debris from moving through the tubing as set forth above).
Regarding claim 11, Zadno-Azizi further discloses bending the tube member by hand (the device is pushed through the patient’s anatomy (see e.g., Col. 14, lines 27-44).
Regarding claim 12, Zadno-Azizi further discloses wherein the liner is wear and tear resistant (it’s intended to be used in a medical procedure and is thus sufficiently wear resistant so as to perform this purpose) and the liner inhibits debris from the tube member from entering or exiting the tube member (the liner member has a thickness and therefore will be considered to inhibit debris from entering or exiting the tube member as a function of the reduced diameter of the tube member due to the liner member being present therein).
Regarding claim 13, Zadno-Azizi further discloses bending the proximal end of the tube member which is formed from a malleable material while the distal end does not bend (during passage through a patient’s vasculature it is conceivable that the tube member is bent at a location proximal the distal end which has straightened after being pushed beyond the location which forces the tube member to bend; Col. 14, lines 27-44 disclose the catheter as being formed from a variety of materials, such as polyethylene or PEBAX, which allow the required flexibility for being moved through a patient’s vasculature during a procedure).
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zadno-Azizi in view of Maahs in view of Linder, and further in view of Burg et al. (US 2011/0270081).
Regarding claims 2 and 3, Zadno-Azizi/Maahs/Linder teach the claimed invention substantially as set forth above for claim 1, but does not explicitly disclose a tracking or navigation system. 
Burg et al. (henceforth Burg) teaches (Figures 1-4) a tubular device (e.g., surgical instrument 100) which utilizes a tracking system (Paragraph [0028]) which is configured to track the distal tip of the device. Burg further teaches a navigation system (10) including a display (36) which is configured to illustrate the tracked location of the tubing relative to a subject (e.g., Paragraph [0026]).
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the tracking system of Burg to track the tip of the catheter of Zadno-Azizi/Maahs/Linder so as to provide for a visual representation of the catheter tip during a procedure as taught by Burg. 
Regarding claim 4, Zadno-Azizi further discloses an external cover to cover at least a portion of the tube member (in the cited combination this portion would comprise the tracking system of Burg; tubular member 20 which extends around the outer portion of tubular member 30 as depicted in Figure 1 of Zadno-Azizi may be considered an external cover as claimed).
Regarding claim 5, Zadno-Azizi further discloses prohibiting debris from the tube member from entering the subject due at least to the liner (the liner member has a thickness and therefore will be considered to inhibit debris from entering or exiting the tube member as a function of the reduced diameter of the tube member due to the liner member being present therein; it is noted that the liner is intended to be used during a medical procedure and is considered wear and tear resistant as claimed).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zadno-Azizi in view of Maahs in view of Linder, and further in view of Salvadori et al. (US 2006/0212056).
Regarding claim 9, Zadno-Azizi/Maahs/Linder teach the claimed invention substantially as set forth above for claim 1, but does not explicitly disclose adjusting the suction through a handle. 
Salvadori et al. (henceforth Salvadori) teaches (Figure 1) a surgical instrument (10) comprising a handle (18) which utilizes a vent hole (40) to allow a user to control suction through the flexible portion (30).
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize a suction control handle on the proximal end of the device of Zadno-Azizi/Maahs/Linder to allow a user control over the amount of suction applied at the target location when removing debris as taught by Salvadori. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zadno-Azizi in view of Maahs in view of Linder, and further in view of Farcot (US 5,057,120).
Regarding claim 10, Zadno-Azizi/Maahs/Linder teach the claimed invention substantially as set forth above for claim 1, and while it is generally understood that angioplasty catheters would not be used more than once, Zadno-Azizi fails to explicitly disclose such an idea. 
Farcot teaches an apparatus for the performance of an angioplasty in which the assembly is discarded after use (Col. 5, lines 30-34).
It would have been obvious to one of ordinary skill in the art at the time of filing to discard the device of Zadno-Azizi/Maahs/Linder after a single use to prevent the transfer of bodily fluids or pathogens between patients as is generally known in the art and as disclosed by Farcot.
Claims 1, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Burg in view of Maahs.
Regarding claim 1, Burg discloses a method of performing a procedure comprising: providing first aluminum tube member (126; Paragraph [0034]) having an internal wall (surface of lumen); bending the tube from a first configuration to a second configuration and moving the bent tube relative to a subject (Figure 10, Paragraph [0050]). Burg fails to explicitly disclose a liner member within the tube.
Maahs teaches (Figure 3) a bendable tubing for use in a procedure comprising a liner member (80) which is bonded to the internal wall of the tubing (Col. 3, lines 58-63).
It would have been obvious to one of ordinary skill in the art at the time of filing to attach a liner member of to the inner wall of the tubing via an adhesive as taught by Maahs so as to provide a smooth surface for the inside of the tubing that remains attached during bending of the tubing during use as taught by Maahs (e.g., Col. 3, lines 58-63). It is further noted that the installation of the liner member would reduce the inner diameter of the tubing which would inherently prevent some debris from entering the cannula during a procedure; the method step of inhibiting the introduction of debris is considered an inherent function of the claimed structure and is taught by the prior art cited above.
Regarding claim 14, Burg further discloses a first proximal malleable aluminum tube (126) formed from aluminum (Paragraph [0034]) and a second distal tube (insert 130) which is stiffer than the first tube (Paragraph [0035] sets forth the insert as non-malleable).
Regarding claim 15, Burg further discloses bending the first proximal malleable aluminum tube into the second configuration without kinking or collapsing the internal wall (Paragraph [0050]).
Regarding claim 16, Burg further discloses providing a tracking device on the second distal tube (e.g., tracking sensor 84 on insert 130; Paragraph [0035]).
Regarding claim 19, Burg further discloses operating a navigation system to track the tracking device an illustrate a tracked location of the tube member relative to the subject with a display device (36; Paragraph [0026]).
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burg in view of Maahs, and further in view of Nakamura et al. (US 4,188,979).
Regarding claim 17, Burg/Maahs teach the claimed invention substantially as set forth above for claim 1 and further teach wherein the liner is intended to be fixed throughout use (it is bonded to the inner wall of the tubing and retains its attachment even during bending), but fail to disclose a liner member having first and second liner extension portions extending around a second end of the tube member.
Nakamura et al. (henceforth Nakamura) teaches (Figure 6) a liner member (3) having first and second extensions which wrap around the tubing ends (Figure 6).
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the liner attachment means of Nakamura with the device of Burg/Maahs as Nakamura teaches that such an attachment is sufficient for applying a liner member to a tubular structure. In this manner it would have been obvious to apply the lubricious liner of Burg/Maahs in the manner taught by Nakamura as a means of securing the liner to the inner lumen of the device prior to use.
Regarding claim 18, Burg further discloses an external member (sleeve 190) extending over the tube member and the first and second liner extension portions (Paragraph [0036] discloses the sleeve as extending to the first end 142 of body 126 and would therefore cover the liner portions wrapping around the ends of the first tube member as claimed).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783